 In the MatterofPORTLANDGASAND COKECOMPANYandGAS SL'COKEWORKERS UNION, LOCALNo. 19591,AFFILIATED WITH THE AMERICANFEDERATION of LABOR,andGASCO EMPLOYEES ASSOCIATIONCase No. R-11.5Gas lfanufacturint and Distrihating Industi lt-Elcct,on Ordered:prior todecision ; controversy concerning representation of employees-rival organiza-tions-question affecting Commerce. confusion and unrest among employees-Unit Appropriate for Collective Bari/aining:comnnunity.of interest; establishedlabor organizations in plant; eligibility for membership in both rival organiza-tions-Cert,fieati onof RepresentativesMr. E. J. Eaganfor the Board.Laing d Gray, by Mr. Henry S. Gray,of Portland, Ore., for theCompany.Green, Tanner d Boesen, by Mr. Chris Boesen,of Portland, Ore.,for the Union.Mr. Herbert L. Swett,of Portland, Ore., for Gasco EmployeesAssociation.Mr. Joseph Ro.tenfarb,of counsel to the Board.DIRECTION FOR ELECTIONJanuary 22, 1937The National Labor Relations Board, having found that a questionaffecting commerce has arisen concerning the representation of em-ployees in the Operating Department (including the production, dis-tribution, utilization, and supply bureaus) of the Portland Gas andCoke Company, Portland, Oregon, and that the said employees con-stitute one unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the National Labor Rela-tions Act, 49 Stat. 449, and acting pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of said Act, andpursuant to Article III, Section 8 of National Labor Relations BoardRules and Regulations-Series 1, as amended, herebyDIRECTS that as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Portland Gas and Coke Company, an election by secret bal-lot shall be conducted within a period of ten (10) days after the pro-552 'DECISIONS AND ORDERS553du tlou by the Portland Gas and' Coke Company 'of its payroll listsin accordance with the stipulation entered into by the Portland Gasand Coke Company and the Regional Director for the NineteenthRegion on December17, 1936, under the directionand supervision ofsaidRegional Director, acting in this matter as the agent of theNational Labor Relations Board and subject to Article III, Section 9of said Rules and Regulations-Series 1, as amended, among theemployees in the Operating Department of the Portland Gas andCoke Company, who were on the payroll as of November 15, 1936;excepting, as provided by said stipulation, "executives and their chiefassistants, Office help, foremen, or temporary employees not regu-larly carried on the payroll,", to =determine whether they desire to berepresented by Gas & Coke Workers Union, Local No. 19591, or theGasco Employees Association.[SAME TITLEDECISIONANDCERTIFICATION OF REPRESENTATIVES11avc7z 9, 1937STATEMENT OF CASEOn September 26, 1936, Gas and Coke Workers Union, Local No.19591, hereinafter called the Union, filed with the Regional Directorfor the Nineteenth Region (Seattle, Washington) a petition for aninvestigation and certification of representatives of employees en-gaged in the Operating Department of the Portland Gas and CokeCompany, Portland, Oregon, hereinafter called the Company.Thereafter the National Labor Relations Board, hereinafter calledthe Board, authorized the Regional Director to conduct an investi-gation and to provide for an appropriate hearing upon due notice.A notice of hearingwas issuedand duly served andpursuantthereto a hearing was held on December 22, 1936, before HarryHazel, the Trial Examiner duly designated by the Board. TheGasco Employees Association, hereinafter called the Association, ap-peared specially at the hearing and moved through its counsel to dis-miss the proceedings on the ground that the Board has no jurisdictionin the matter.The motion was denied, and this denial is hereby af-firmed.The Union and the Company likewise appeared throughcounsel, and the Association as well as the Union called witnesses andintroducedevidence. 554NATIONAL LABOR RELATIONS BOARDOn December 17, 1936, a stipulation was entered into between theCompany and the Regional Director for the Nineteenth Region,whereby the Company agreed to cooperate with the Board in holdingan election or elections in the matter and that it would not challengethe jurisdiction of the Board to hold a hearing to determine the unitappropriate for collective bargaining, to hold an election or elections,or to certify the result of such election or elections.After examining the record- in the,case, the Board concluded thata question affecting commerce had arisen concerning the representa-tion of the employees in the Operating Department of the Companyand on the basis of such conclusion, and acting pursuant to ArticleIII, Section (8) of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, issued a Direction of Election on Janu-ary 22, 1937, in which it was found that the employees in the Operat-ing Department constitute one unit appropriate for the purposes ofcollective bargaining.Merely for the purpose of expediting the elec-tion and thus to insure to the employees of the Company the fullbenefit of the right to collective bargaining as early as possible theBoard directed the election without at the same time issuing' a deci-sion embodying complete findings of fact and conclusions of law.The election was conducted on February 4 and 5 at and aboutPortland, Oregon.Pursuant to Article III, Section 9 of said Rulesand Regulations-Series 1, as amended, an Intermediate Reportupon the election was subsequently prepared by Charles W. Hope,who conducted the election as agent of the Board, and duly servedupon the parties.The Intermediate Report found that the Unionhad been selected by a majority of the employees in the OperatingDepartment of the Company. No objections to the ballot or to theIntermediate Report were filed by the parties.Upon the record in the case, the stenographic report of the hear-ing, and all the evidence, including oral testimony, documentary andother evidence offered and received at the hearing, and the stipula-tion hereinbefore mentioned, the Board makes the following :FINDINGS OF FACT1.THE COMPANY AND ITS BUSINESS 1The Company is a corporation organized and existing under thelaws of the State of Oregon with its principal office and place ofbusiness at Portland, Oregon.The Company's principal business is converting petroleum into gasfor domestic and commercial purposes and as an incident to such1Most of the facts concerning the Company's busiuess are taken from the aforementionedstipulation DECISIONS AND ORDLRS555business the Company manufactures and sells briquets, bensol, roadtar, and other by-products.Besides distributing gas in the State ofOregon, the Company also distributes some gas outside of the State.The Company itself transports the gas outside of the State of Ore-gon in pipes and mains owned and operated by the Company. TheCompany also sells and ships 20 per cent of its by-products outsideof the State of Oregon.About 25 employees in the Operating Department of the Com-pany are employed in the loading of briquets into trucks and intorailroad cars.Ten or twelve truck drivers of the Company areengaged in the transportation of briquets into the State of Wash-ington.All of the employees in the Distribution Bureau of theOperating Department are concerned with the maintenance and careof the pipes of the Company leading into the State of Washington.About 325 men are employed in the Operating Department of theCompany.This Department comprises four bureaus:The Production Bureau manufactures ,,is and its by-products atthe Company's gas works located at G,aco, Oregon, approximatelyseven miles from the headquarters of the other bureaus.Employeesof the Production Bureau also load by-products for local deliveryand for shipment.Employees of this Bureau consist of carpenters,pipe fitters, painters, machinists, machine operators, ditch diggers-in fact, they range all the way from common to highly skilled labor.The Distribution Bureau has charge of the tr^'nsmission and dis-tribution of the manufactured gas from the outlet of the plant com-pressors to the inlet of customers' meters, as well as the maintenanceand reconstruction of mains and facilities between such points.It also has charge of the teamsters and crews who deliver briquetswithin hauling distance.This Bureau also includes garage workersnnho service and inaintain the Company's automotive equipment.Like the employees in the Production Bureau, the employees of theDistribution Bureau comprise those engaged all the way from com-mon labor to skilled craft labor.The Utilization Bureau has charge of the utilization.of the manu-factured gas, including the installation, removal of and repairs tometers and governors, and of adjustments to customers' appliancesfor the utilization of the manufactured gas.The Supply Bureau consists of three or four men engaged in theprovision and distribution of supplies to the other Bureaus.The entire Operating Department consisting of the foregoingBureaus is under the general supervision and management of E. L.Hall, the Company's operating manager who maintains his office inthe Public Service Building in the City of Portland. 556NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDA. The UnionThe Union was organized on May 10, 1934, as a federal labor unionaffiliated with the American Federation of Labor.It later became alocal of the International Union of Gas and CokeWorkers,an affil-iate of the American Federation of Labor.All- einployees,-exclusiveof office help and supervisory employees engaged in the gas and cokeindustry,whatever their occupation,are eligible to membership inthe Union. It appears from the evidence that in February, 1935,an election was held by the old National Labor Relations Boardamong the employees of the Operating Department of the Com-pany to determine the collective bargaining agency.The employeesof the Production, Distribution, and Utilization Bureaus weretreated for the purpose of the election as three separate collectivebargaining units.A majority of the employees in the ProductionBureau voted in favor of the Union as their collective bargainingrepresentative, and the Company has since recognized the-Union asthe exclusive collective bargaining agency of the employees in theProduction Bureau.All of the employees in the Production Bureauare now members of the Union. The rest of the union membershipis distributed between the Distribution and the UtilizationBureaus.B. The AssociationThe Gasco Employees Association was organized in the fall of1934 by workmen in the Operating Department. It originally rep-the Company's recognition of the Union as exclusive bargainingagency in the Production Bureau, it has represented the Distributionand Utilization Bureaus.All employees engaged in gas and cokework are eligible to membership in the Association. Since its organ-ization, it has been officered mostly by straw bosses.III.THE APPROPRIATE UNITIt is the position of the Union in this case that the employeesthroughout the entire Operating Department of the Company,excepting executives and their chief assistants, office help, foremen,and temporary employees not regularly carried on the payroll, con-stitute a unit appropriate for the purposes of collective bargaining.The position of the Association, however, is that the Board shouldconduct separate elections in the Bureaus comprising the OperatingDepartment, as appropriate units for collective bargaining. DECISIONS Al D ORDERS55As shown above, the work both in the Production and Distribu-tion Bureaus consists of a similarly wide range of labor both skilledand unskilled.Indeed, the employees in the two Bureaus are inter-changeable.At present 40 employees in the Production Bureau aretransferees from the Distribution Bureau.The problem of whoshould represent the transferees is one which is productive of con-fusion under a division of the Operating Department into threeunits but would be non-existent if the collective bargaining agencyrepresented the whole Operating Department.Likewise, the prob-lem of seniority of transferees is a difficult one now under the tri-partite di Vision of the Operating Department, but would not presentan abnormal problem under a unitary arrangement of the wholeOperating Department.Furthermore, the same economic and otherfactors which have caused a vertical alignment of labor in the plantof the Company (as witness the membership both in the Union andin the Association) are operative in making it logical that the em-ployees of the Operating Department as a whole organize as a unitto bargain collectively with the Company.The evidence is clearthat the same standards of wages and working conditions must pre-vail throughout the Operating Department for corresponding workin the various Bureaus.This was asservatecl by Hall, the operatingmanager of the Company, and admitted by A. R. McLean, secretaryof the Association. It follows therefore that only one bargainingagency for the whole Operating Department could effectively repre-sent the employees.The objection of distance-that the Production Bureau is sevenmiles from the Distribution and Utilization Bureaus-is not of seri-ous weight.Frank R. Downing, Association representative, ad-mitted that it is not unusual for labor organizations in the indus-try to have members scattered over 50 miles and that the Associa-tion had members in Salem. a place apparently further removedfrom the Distribution and Utilization Bureaus than is the Produc-tion Bureau.Furthermore, the distance did not prevent the Asso-ciation from representing the employees in the Production Bureaubefore the election of 1935.To designate the Operating Department as one unit for the pur-poses of collective bargaining would promote the harmony and soli-darity of the employees in that Department, whose interests are thesame in all Bureaus, and would thereby facilitate the processes ofcollective bargaining already established.We therefore find that the employees in the Operating Depart-ment, consisting of the Production Bureau, Distribution Bureau,Utilization Bureau, and Supply Bureau, constitute a unit appro-priate for the purposes of collective bargaining.However, in ac- 558RATIONAL LABOR RELATIONS BOARDcordance with the stipulation entered into, we shall except execu-tives and their chief assistants, office help, foremen, and temporaryemployees not regularly carried on the payroll.IV. THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEThe question of representation which has arisen bids fair to causeconfusion and unrest among the employees in the Operating Depart-ment of the Company, and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the above findings, the following conclusions oflaw are made by the Board :1.A question affecting commerce has arisen concerning the repre-sentation of the employees in the Operating Department of thePortland Gas and Coke Company, within the meaning of Section 9(c) and Section 2, subdivisions (6) and (7) of the National LaborRelations Act.2.The employees in the Operating Department, consisting of theProduction Bureau, Distribution Bureau, Utilization Bureau, andSupply Bureau, except executives and their chief assistants, officehelp, foremen, and temporary employees not regularly carried onthe payroll, constitute a unit appropriate for the purposes of col-lective barganninv,.within the meaning of Section 9 (b) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESA petition for certification of representatives having been dulyfiled, and an investigation and hearing having been duly author-ized and conducted, and an election by secret ballot having been con-ducted on February 4 and 5, 1937, among the employees of the Op-erating Department of the Portland Gas and Coke Company locatedatPortland,Oregon, pursuant to the National Labor RelationsBoard's Direction of Election dated January 22, 1937, and an Inter-mediate Report upon the secret ballot finding that the Gas and CokeWorkers Union, Local No. 19591, affiliated With the American Fed-eration of Labor, had been selected by a majority of the employeesin the bargaining unit, having been prepared by Charles W. Hope,the agent of the Board designated to conduct the election, and dulyserved upon the parties, and no objections to the ballot and to theIntermediate Report having been filed with the Board by the par-ties,pursuant to Article III, Section (9) of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, DECISIONS AND ORDERS559THEREFORE, by virtue of and pursuant to the power vested in theNational Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, and pursuant to Article III, Section (8) ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that Gas and Coke Workers Union, LocalNo. 19591, affiliated with the American Federation of Labor, hasbeen selected by a majority of the employees in the Operating De-partment (including the Production, Distribution, Utilization andSupply Bureaus) of the Portland Gas and Coke Company, Portland,Oregon, excepting executives and their chief assistants, office help,foremen, and temporary employees not regularly carried on thepayroll, as their representative for the purposes of collective bar-gaining, and that pursuant to the provisions of Section 9 (a) ofsaid Act, Gas and Coke Workers Union, Local No. 19591, affiliatedwith the American Federation of Labor, is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment and otherconditions of employment.